                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


RAJEANA CAROLE MINERVINI,                        )
                                                 )
        Plaintiff,                               )
                                                 )        No. 3:19-cv-00881
v.                                               )        JUDGE RICHARDSON
                                                 )
ANDREW SAUL, Commissioner of Social              )
Security,                                        )
                                                 )
        Defendants.

                                            ORDER
       Pending before the Court is a Report and Recommendation of the Magistrate Judge (Doc.

No. 20), recommending that Defendant’s “Motion for Entry of Judgment Under Sentence Four, 42

U.S.C. § 405(g), With Remand to Defendant” (Doc. No. 19) be granted and that the Court enter a

final judgment pursuant to Rule 58 of the Federal Rules of Civil Procedure reversing the

Administrative Law Judge (ALJ)’s decision and remanding this case to the Commissioner pursuant

to sentence four of 42 U.S.C. § 405(g). No Objections to the Report and Recommendation have

been filed.

       The failure to object to a report and recommendation releases the Court from its duty to

independently review the matter. Frias v. Frias, No. 2:18-cv-00076, 2019 WL 549506, at * 2

(M.D. Tenn. Feb. 12, 2019); Hart v. Bee Property Mgmt., No. 18-cv-11851, 2019 WL 1242372,

at * 1 (E.D. Mich. March 18, 2019) (citing Thomas v. Arn, 474 U.S. 140, 149 (1985). The district

court is not required to review, under a de novo or any other standard, those aspects of the report

and recommendation to which no objection is made. Ashraf v. Adventist Health System/Sunbelt,

Inc., 322 F. Supp. 3d 879, 881 (W.D. Tenn. 2018); Benson v. Walden Security, No. 3:18-cv-0010,




     Case 3:19-cv-00881 Document 21 Filed 08/06/20 Page 1 of 2 PageID #: 709
2018 WL 6322332, at * 3 (M.D. Tenn. Dec. 4, 2018). The district court should adopt the magistrate

judge’s findings and rulings to which no specific objection is filed. Id.

       Nonetheless, the Court has reviewed the Report and Recommendation and the file. The

Report and Recommendation is adopted and approved. Accordingly, Defendant’s “Motion for

Entry of Judgment Under Sentence Four, 42 U.S.C. § 405(g), With Remand to Defendant” (Doc.

No. 19) is GRANTED. The ALJ’s decision is reversed, and the case is remanded to the

Commissioner pursuant to sentence four of 42 U.S.C. § 405(g). This Order shall constitute the

final judgment in this case under Fed. R. Civ. P. 58.

       IT IS SO ORDERED.


                                              ____________________________________
                                              ELI RICHARDSON
                                              UNITED STATES DISTRICT JUDGE




                                     2
    Case 3:19-cv-00881 Document 21 Filed 08/06/20 Page 2 of 2 PageID #: 710
